DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: at page 3 line 15 “get” should be “gets”; and on page 8 lines 13 and 14 “54.are” should be “54 are” and “of the he plurality” should be “of the plurality”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the final paragraph at line 13 “get cooled” should be “being cooled”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 2 “deviated” is confusing, the examiner suggests replacing it with “displaced”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in lines 9 and 11 “rotors.are” should be “rotors are”; and, in lines 10 and 12 “he” should be deleted.  Appropriate correction is required.
Claims 10 and 14 are objected to because of the following informalities:  in line 2 after “with” “in” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in lines 16-18 with regards to the phrase “including the check valves disposed therein” it is unclear if therein refers to the housing, the inlet or outlet channel, the diaphragm, or the space.
	In claim 1 lines 19 and 20 it is unclear if the “inlet and outlet channels” are channels of the front cover or a reference to the inlet and outlet channels of the housing. Further, in line 21 the reference to “an inlet and an outlet” is confusing because the inlet and outlet channels have previously been set forth in the claim. The examiner suggests referring to an inlet port and an outlet port.
	In claim 1 line 23 it is unclear what element/limitation “thereout” is referring to. 
In claims 3 and 12 the cover does not “include” the drive shaft. The examiner suggests setting forth the cover includes a hole through which the drive shaft extends.
	Claims not specifically mentioned are indefinite since they depend from one of the above claims.

Allowable Subject Matter
		Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor makes obvious a diaphragm pump having a rotating shaft which rotates a rotating member, the rotating member causing the reciprocation of a diaphragm assembly including a piston mechanism and a diaphragm as claimed; where the diaphragm assembly and a seat body define a first pump room and the diaphragm assembly including at least one medium outlet communicated with the first pump room; and where and 10CFP-7205a rotor pump assembly disposed between the rotating member and the 2diaphragm assembly and including a casing connected with the diaphragm 3assembly, wherein the casing includes a suction port communicated with the 4first pump room and a discharge port communicated with the at least one 5medium outlet, wherein the rotor pump assembly includes an outer rotor 6rotatably connected with the casing and an inner rotor rotatably connected 7with the outer rotor, wherein the inner rotor is rotatably connected with the 8drive shaft and rotates upon rotation of the drive shaft, wherein the outer rotor 9rotates upon rotation of the inner rotor, wherein the outer rotor and the inner 10rotor rotate at different speeds, wherein the medium is introduced in the 11casing upon rotations of the outer and the inner rotors and forced thereout 12through the discharge port, wherein the medium is reintroduced in the casing 13after being forced out of the at least one medium outlet and get cooled, and 14wherein the casing includes a casing cover connected therewith.

Gebauer et al discloses the closest prior art including a seat body 12, a rotary shaft 10 driving a rotating member 11 which causes reciprocation of a diaphragm assembly. Gebauer et al does not disclose a rotor pump assembly including inner and outer rotors as claimed which displaces a medium from the first pump room to the at least one medium outlet and gets cooled. Schaefer et al discloses rotating pump having an inner and an outer rotor but does not disclose the pump in a diaphragm pumping assembly as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goes et al discloses a diaphragm pump assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  

CGF
June 4, 2022